Citation Nr: 0304771	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  01-08 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected status post partial distal 
amputation of the right index finger with skin grafting.

2.  Entitlement to an initial compensable evaluation for 
service-connected status post tendon repair of the left index 
finger.

3.  Entitlement to an initial compensable evaluation for 
service-connected scar of the right elbow from skin graft.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
December 1979 and from April 1980 to September 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a rating determination by the Montgomery, Alabama 
Regional Office (RO).  


REMAND

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

However, in this case none of RO's post November 2000 
correspondence to the veteran as to these issues has included 
the required statutory notice, nor were the provisions ever 
considered.  Therefore remand of this matter is required.  
The notice provided to the veteran must, in addition to 
stating the general provisions of the VCAA, specifically 
inform the veteran what evidence the RO will attempt to 
obtain on behalf of the veteran and what evidence the veteran 
is expected to obtain and provide the RO.  Quartuccio v. 
Principi, 16 Vet. App. at 187.

Further, it is noted that the supplemental statement of the 
case cites to the old 38 C.F.R. § 3.159, rather than the new 
one that implements the VCAA.

Moreover, the veteran states that his aforementioned 
disabilities are more severe than the current evaluations 
reflect.  The veteran has appealed the initial evaluations of 
the right index finger, left index finger and elbow scar.  
Therefore, these issues on appeal are ones in which the 
possibility of staged ratings must be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Separate ratings 
may be assigned for separate periods of time based on the 
facts found and all evidence relating to the veteran's 
disability from the initial grant of service connection must 
be considered. 

The current record is inadequate to render a fully informed 
decision on the issues without the benefit of medical 
expertise.  Thus, a remand to the RO for further evidentiary 
development is required in order to fulfill the statutory 
duty to assist.  Green v. Derwinski, 1 Vet. App. 121 (1991).

In addition, the Board further observes that Diagnostic Codes 
7804 and 7805 pertain to the skin.  See 38 C.F.R. § 4.118.  
In this regard, the Board notes that during the course of the 
veteran's appeal, the schedular criteria by which skin 
disabilities are rated were revised.  The new criteria have 
been in effect since August 30, 2002. 67 Fed. Reg. 49,590-
49,599 (July 31, 2002).  According to the Court, when a law 
or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant should be applied unless Congress and/or the VA 
Secretary provide otherwise.  Karnas, 1 Vet. App. 308, 313 
(1991).  

The Court has also held that, when the Board proposes to 
address in its decision a question that has not yet been 
specifically addressed by the RO, the Board must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on the question, whether 
he has been given an adequate opportunity to actually submit 
such evidence and argument, and whether the statement of the 
case fulfills the regulatory requirements.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993); 38 C.F.R. § 19.29 (2002).  If 
not, the matter must be remanded to the RO to avoid prejudice 
to the claimant.

The veteran in this case has not yet been notified of the 
change in applicable law.  Because he has not had an 
opportunity to present evidence and/or argument on the 
application of the new rating criteria, and because the 
Statement of the Case (SOC) and SSOC did not contain a 
summary of the new criteria, with appropriate citations, and 
a discussion of whether the new criteria affect his claim, 
the Board will remand the claim to avoid the possibility of 
prejudice.  38 C.F.R. §§ 4.2, 19.9 (2002).

Accordingly, the case is therefore REMANDED to the RO for the 
following development:

1.	Provide a letter to the veteran, which 
specifically addresses the VCAA and 
its requirements of notice and 
assistance.  Specifically inform the 
veteran of the evidence already 
obtained and considered by the RO.  
Also indicate which party is 
responsible for gathering which 
information.  

2.	Thereafter, the veteran is to be 
afforded VA orthopedic and 
neurological examinations for the 
purpose of determining the severity of 
his service-connected right index and 
left index finger injury and right 
elbow scar residuals.  The veteran's 
claims folder is to be furnished to 
the examiners prior to any evaluation 
of the veteran for use in the study of 
this case.  Such examinations are to 
include a review of the veteran's 
history and current complaints, as 
well as a comprehensive clinical 
evaluation and any and all diagnostic 
studies deemed warranted by either 
examiner.  All applicable diagnoses 
must be fully set forth.  If either 
examiner is unable to render any 
finding or opinion requested, it 
should be so indicated on the record 
and the reasons therefore should be 
noted.  The factors upon which any 
medical opinion is based should be set 
forth for the record.  The examiners 
should indicate whether the veteran's 
service- connected right and left 
index fingers preclude the veteran 
from securing and following 
substantially gainful employment.

3.	The orthopedic examiner should 
describe the limitation of motion, 
both active and passive, for each 
index finger and describe what 
constitutes normal range of motion.  
The examiner should describe all 
manifestations of the injury to each 
of the veteran's index fingers, to 
include how it affects all portions of 
each of the veteran's hands.

4.	The orthopedic examiner should 
ascertain whether the right and left 
index fingers exhibit weakened 
movement, excess fatigability or 
incoordination attributable to the 
service-connected disability, and, if 
feasible, any determination should be 
expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due 
to any pain, weakened movement, excess 
fatigability or incoordination.

5.	The orthopedic examiner should also 
identify whether there is present or 
absent objective signs of pain of each 
finger attributable to the service 
connected disabilities and whether 
such pain, if any, could significantly 
limit functional ability during flare-
ups or when the affected part is used 
repeatedly over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion 
loss due to pain on use or during 
flare-ups for each finger.

6.	Regarding the postoperative scars of 
the right index finger, left index 
finger and right elbow, the examiner 
should note whether the scars are deep 
(exhibiting soft tissue damage), 
whether they are unstable (frequent 
loss of covering of the skin of the 
scar), and whether there is present or 
absent poor nourishment, repeated 
ulceration, tenderness, disfigurement 
and pain on objective demonstration, 
and/or a limitation of function 
associated therewith.  The area of 
scarring should be measured.

7.	The examiner should identify all 
residuals of the veteran's service-
connected elbow scar, including a full 
description of the scar and any scar-
related limitation of function. 

8.	The neurological examiner should 
describe the condition of the right 
index finger and left index finger 
from a neurological standpoint, noting 
any neurological abnormality referable 
to the service-connected postoperative 
injury residuals.  If neurological 
impairment is noted, the nerve 
affected, as well as all pertinent 
manifestations, must be fully noted.

9.	 Thereafter, the RO should review the 
reports of the requested VA orthopedic 
and neurological examinations to 
ensure that they comport with the 
Board's request.  If any deficiency is 
noted, the RO should return the 
report(s) in question to the 
examiner(s) for correction of the 
deficiency.

10.	The RO should then readjudicate the 
issues of the veteran's entitlement to 
an initial rating in excess of 10 
percent for the right index finger, 
entitlement to an initial compensable 
rating for the left index finger and 
entitlement to an initial compensable 
evaluation for the right elbow scar, 
on the basis of all the evidence of 
record and all governing legal 
authority, including the Veterans 
Claims Assistance Act of 2000 and its 
implementing regulations, as well as 
Fenderson v. West, 12 Vet. App. 119 
(1999) and the revised criteria for 
rating skin disabilities.  If any 
benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with 
a supplemental statement of the case, 
which must contain notice of all 
relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to 
the issues currently on appeal.  This 
should include a recitation of the 
revised criteria for rating skin 
disabilities.  An appropriate period 
of time should then be allowed for a 
response, before the record is 
returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




